CaSe:lS-lOQGB-TBl\/| DOC#ZJ_GO Filed:Ol/O?/J_Q Entered:Ol/O?/J_Q 12209:00 Pagel Of2

IN THE UNITED STATES BANKRUPTC-Y COURT
FOR THE DISTRICT OF COLORADO

In re:

Case No. 18-10965
Chapter ll

l 1380 SMITH ROAD, LLC,
EIN: 46~4766309,

Debtor.

 

COMFORT ORDER GRAN'I`ING RELIEF FROM AUTOMATIC STAY PURSUANT
TO SECTION 4(B) OF COURT APPROVED STIPULATED AGREEMENT

 

THIS MATTER having come before the Court upon a request for a comfort order, pursuant
to a stipulated agreement between the Debtor and 11380 East Smith RD Investments, LLC (the
“Lender”), which has already been approved by the Court.

THE COURT HEREBY FINDS THAT:

A. On May 15, 2018, the Debtor and Lender entered into that certain Stipulated
Agreement which, inter alia, resolved a pending stay relief motion (the “Stipulated Agreement”)
(See Docket No. 98-2)

B. On June 29, 2018, the Court entered its order approving the terms of the Stipulated
Agreement (Docket No. l 10).

C. Section 2 ofthc Stipulated Agreement required the Debtor, no later than January l,
2019 (the “Drop Dead Date”), to either: (i) sell the real property commonly known as known as
l|380 East Smith Road, Aurora, CO 80010 (“Property”); or (ii) refinance the Lender’s note
(Docket No. 98-2. at § 2).

D. Section 4(b) of the Stipulated Agreement granted Lender relief from the automatic
stay_. pursuant to Section 362(d)( l) of thc Bankruptcy Codc, if` the Drop Dead Date passes without
the Propcrty being sold or Lender’s note being refinanced.

E. The Drop Dead Date passed, and the Property was not sold and Lender’s note was
not refinanced.

F. Pursuant to Section 4(b) of the Stipulated Agreement, both Debtor and its principa|,
Mr. Louis llard, consent to the automatic stay being lifted upon the filing ofa notice with the Court
(“Stay Relief Notice"), and have waived all defenses to the automatic stay being litted.

G. On January 2, 2019, Lender filed its Stay Relief Notice (Docket No. 159).

 

li'Si¢i-ul/z-‘$iuu.l

CaSe:lS-lOQGB-TBl\/| DOC#ZJ_GO Filed:Ol/O?/J_Q Entered:Ol/O?/J_Q 12209:00 PageZ Of2

THE COURT HEREBY ORDERS THAT:

l. The automatic stay is hereby litted pursuant to Section 362(d)(l) of the Bankruptcy
Code.

2. The application of the stay provided under Rule 4001(a)(3) of the Bankruptcy Rules
is waived.

3. The Lender may pursue all legal remedies available to it against the Property,
including, but not limited to, its prepetition Trustee’s Sale with the Public Trustee of Adams
County, Colorado (FC# AXXXXXXXX).

DATED: January l_, 2019.
BY THE COURT:

l-Ionorable Thomas lj. M§Namara
United States Bankruptcy Judge

